Talmadge, J.
(concurring) — I agree with the analysis set forth in the majority opinion. I write separately to emphasize my view expressed in Union Bay Protection Coalition v. Cosmos Dev. & Admin. Corp., 127 Wn.2d 614, 902 P.2d 1247 (1995), that the doctrine of substantial compliance does not apply in cases involving original service of process. I continue to believe that the simpler and more appropriate rule for service of process is that where original service of process is involved, strict compliance is required. As the plaintiff here did not strictly comply with *735the provisions of RCW 4.28.080(15), service was not properly accomplished in this case.